IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                  :          No. 2874 Disciplinary Docket No. 3
                                   :
 ARCHIE LEON RICH, A/K/A ARCHIE L. :          No. 45 DB 2022
 RICH, II                          :
                                   :          (District of Columbia Court of Appeals,
                                   :          No. 21-BG-854)
                                   :
                                   :          Attorney Registration No. 75051
                                   :
                                   :          (Out of State)


                                        ORDER


PER CURIAM

        AND NOW, this 15th day of June, 2022, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Archie Leon Rich a/k/a Archie L. Rich, II, is disbarred from the practice of law, with the

disbarment stayed in lieu of supervised probation for a period of three years with

conditions, consistent with the Order of the District of Columbia decided January 27,

2022.